Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-10, 14-18, and 19-23 drawn to an absorbent pad of particular construction (with bicomponent fibers), classified in at least A61F2013/15056.
II. Claim 11, drawn to a method of use of an absorbent pad particularly for bodily fluids, classified in A61F13/15 and A61F13/14 among others.
III. Claims 12-13, drawn to a method of manufacturing an absorbent pad that particularly involves joining and cutting the components of the pads and finished product respectively, classified in B27N among others.
The inventions are independent or distinct, each from the other because:
Inventions II and I/III are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case invention II necessitates that the invention be used expressly and particularly for body fluids. Whereas the generic absorbent pad of inventions I/III can be used in any instance of absorbing fluids such as by placing under a pallet and collecting any spills or precipitate thereunder as one example, and would require a different search strategy including at least different CPCs alongside a unique text searches.
Inventions III and I are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by the product of inventions I/IV can be produced by providing a roll of absorbent material of particular size and a second roll of particular size that does not necessitate the cutting action that invention III necessitates. Or both rolls of material in invention I/IV could be provided in already joined form of appropriate size thereby not necessitating the joining or the cutting operation of invention III. Where further there would necessitate a different search strategy including a minimum of different CPCs alongside a unique text search for invention III that would not be undertaken for inventions I/II.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The examination of invention I would not necessitate the particulars of invention II or III, and would necessitate at a minimum a different search strategy consisting of different CPCs such as A61F2013/15056 and unique text searching.
The examination of invention II would not necessitate the particulars of inventions I or II and would further necessitate at a minimum a different search strategy consisting of different CPCs such as A61F13/15 and A61F13/14 and unique text searching.
The exam The examination of invention II would not necessitate the particulars of inventions I or II and would further necessitate at a minimum a different search strategy consisting of different CPCs such as B27N and unique text searching.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
This application contains claims directed to the following patentably distinct species
IV. FIG. 6 Homofilament drawn to a homofilament fiber that is further related to claims 18 and 23, classified in B32B9/047 among others.
V. FIG. 6-Side by Side S/S, Sheath/Core S/C, and Eccentric SC, drawn to fibers that are composed of at least two materials or coated fibers, that are further related to claims 16/17 and 21/22 classified in B32B5/02, B32B5/08, among others.
10.	The species are independent or distinct because the two inventions recite the mutually exclusive characters of such species with the second polymeric fiber/propylene ethylene copolymer having a bicomponent structure in invention V and a homofilament structure in invention IV. It is not appear to be possible for the filament to be simultaneously bicomponent and monofilament as monofilament is of a single homogenous material, while bicomponent necessitates two materials. In addition, these species are not obvious variants of each other based on the current record.

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  the inventions possess mutually exclusive characteristics that would not be obvious expedients of one or the other and would necessitate different search strategies by a combination of CPC searching and unique text searching.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
To be fully responsive, applicant is required to elect one of the group I, II, and III; and further elect one of the group IV and V separately.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Luke F Hall whose telephone number is (571)272-5996.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/LUKE HALL/               Examiner, Art Unit 3673                                                                                                                                                                                         
/Peter M. Cuomo/               Supervisory Patent Examiner, Art Unit 3673